Citation Nr: 1743139	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, secondary to service-connected post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for a bilateral hearing loss disability, claimed as a hearing loss disability of the left ear.

4. Entitlement to service connection for a heart disability, to include ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, which included service in the Republic of Vietnam from December 1969 to December 1970.  He received the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the RO issued a June 2014 rating decision continuing its denial of service connection for a bilateral hearing loss disability.

The Veteran was scheduled for a travel Board hearing in December 2016, but he failed to appear without good cause.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2016).

Based on the evidence of record as noted below, the Board has re-characterized and broadened the service connection claim for ischemic heart disease to a claim for a heart disability, to include ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for hypertension and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an unappealed final December 2007 Board decision the Veteran's service connection claim for a bilateral hearing loss disability was denied.

2. The evidence submitted since the final December 2007 Board decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3. The most probative evidence of record does not establish a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. The December 2007 Board decision denying service connection for a bilateral hearing disability is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. 
§ 20.1100 (2016).

2. Following the Board's December 2007 decision, new and material evidence has been submitted to reopen the service connection claim for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2016). 

3. The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a), 3.309(a), 3.385, 4.85 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As it pertains to the claim decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

II. Claim to Reopen

In a January 1982 rating decision the RO denied the Veteran's service connection claim for ear problems citing no ear problems were shown by the evidence of record.  It is unclear from the claims file whether this claim was inclusive of a bilateral hearing loss disability.  Nonetheless, he did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, in an August 2002 rating decision the RO denied the Veteran's service connection claim for a bilateral hearing loss disability.  The RO's decision was based on the lack of evidence demonstrating an in service incurrence and a current disability.  He initiated a timely appeal, which was perfected.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.301, 20.302 (2016).

In December 2007, the Board rendered a decision denying service connection for a bilateral hearing loss disability.  While the Board acknowledged the Veteran's in service noise exposure based on his military occupational specialty (MOS), the Board found the evidence of record did not establish a current hearing loss disability.  See December 2007 Board Decision.  The Board's decision became final as of the date stamped on the face of its decision.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100.  The record does not reflect that the Veteran perfected an appeal of the 2007 Board Decision to the Court of Appeals of Veterans Claims.  

In March 2010, the Veteran filed a Statement in Support of Claim stating he wanted to file a service connection claim for a hearing loss disability of the left ear.  The RO interpreted this request as a petition to reopen his service connection claim for a bilateral hearing loss disability.  In response, the RO issued the June 2011 rating decision, in which his petition to reopen was granted because new and material evidence had been submitted.  Nevertheless, the RO denied service connection because the evidence of record did not establish a current disability. 

Notwithstanding the RO's finding that new and material evidence has been received, the Board must independently determine whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See 38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In doing so, the Board notes that following the Board's December 2007 decision two VA Examination Reports have been associated with the claims file; a May 2011 Audio VA Examination Report and April 2014 Hearing Loss and Tinnitus VA Examination Report.  Of note, the May 2011 VA examiner determined the audiometric test results were strongly suggestive of bilateral non-organic hearing loss and the April 2014 VA examiner concluded the test results showed sensorineural hearing loss of the right ear and non-organic hearing loss of the left ear.  See May 2011 Audio VA Examination Report; April 2014 Hearing Loss and Tinnitus VA Examination Report.  

Given the foregoing, the Board finds new and material evidence has been submitted since the claim was last denied in December 2007.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that 38 C.F.R. 
§ 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").   Accordingly, the claim is reopened.


III. Claim for Service Connection for a Bilateral Hearing Loss Disability

Having reopened the Veteran's claim, the Board has reviewed the evidence to determine whether a grant of service connection is warranted.

The Veteran contends that his claimed bilateral hearing loss disability stems from his in service noise exposure.  See October 2003 Board Hearing Transcript.  More specifically, his MOS was an armor crewman, and during his service in the Republic of Vietnam he was engaged in heavy fire fighting.  Id. at 5, 15; DD Form 214.  In light of the Veteran's combat experience and his duties as an armor crewman, the Board finds his report of in-service acoustic trauma to be credible and supported by the record.  

In support, D.W. submitted an April 2010 Buddy Statement on the Veteran's behalf.  In the Buddy Statement, D.W. relayed that he has been complaining of hearing loss in his left ear for some time.  See April 2010 Buddy Statement from D.W.; cf. October 2010 VA History and Physical Note (noting the Veteran's denial of any hearing loss, tinnitus, or ear pain); March 2015 VA Primary Care Follow Up Visit (noting the Veteran's denial of any hearing loss, tinnitus, or ear pain). 

The Board acknowledges the Veteran and D.W. are competent to provide evidence regarding the Veteran's ability to hear.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds their lay statements competent.  However, as they relate to a diagnosis of hearing impairment for VA compensation purposes, the Board is unable to accord them any probative weight because neither have the specialized medical knowledge, training, nor experience to administer an audiometric test.  See 38 C.F.R. § 4.85; Jones v. West, 12 Vet. App. 460, 465 (1999).  

In accordance with 38 C.F.R. § 3.385, hearing impairment is considered a disability for VA compensation purposes when: (1) an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; (2) auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or (3) speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 applies to all service connection claims for hearing loss without any exceptions. 

In this regard, the Board notes there are only two audiometric tests associated with the claims file; the May 2011 Audio VA Examination Report and April 2014 Hearing Loss and Tinnitus VA Examination Report.  Necessarily, these VA Examination Reports are the most probative evidence of record. 

The Veteran first underwent a VA examination in May 2011.  At that time, upon conducting audiometric testing, the VA examiner declined to report the specific results after concluding the test results were unreliable and unsuitable for rating purposes despite repeated attempts and reinstruction.  See May 2011 Audio VA Examination Report.  Nevertheless, the VA examiner indicated the test results were strongly suggestive of non-organic hearing loss.  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 825, 1025 (32nd ed.) (2012) (defining "non-organic hearing loss" as hearing loss that lacks any pathological or traumatic discontinuity of tissue or loss of function).  By definition, acoustic trauma is excluded as a cause. 

Then, in April 2014, the VA examiner administered another audiometric test, which yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
10 dB
20 dB
20 dB
35 dB
Left Ear
CNT
CNT
CNT
CNT
CNT

PURETONE THRESHOLD AVERAGE
Right Ear
21 dB
Left Ear
Void

SPEECH RECOGNITION
Right Ear
96%
Left Ear
CNT

Based on these results, the VA examiner determined the Veteran had sensorineural hearing loss of the right ear.  See April 2014 Hearing Loss and Tinnitus VA Examination Report.  With respect to the left ear, this VA examiner noted "CNT," could not test, because the test results were unreliable and unsuitable for rating purposes.  There was poor inter-test reliability despite repeated attempts and reinstruction, which was not indicative of organic hearing loss.  Rather, the VA examiner concluded there was non-organic hearing loss of the left ear. 

Notwithstanding the VA examiner's finding there was sensorineural hearing loss of the right ear, the Board notes the test results do not establish a hearing loss disability for VA compensation purposes for either ear in accordance with the threshold requirements delineated in 38 C.F.R. § 3.385.  Regardless of the avenue of service connection, direct or presumptive, one of the 38 C.F.R. § 3.385 threshold requirements must be met in order to establish a current disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(3), 3.309(a) (sensorineural hearing loss is an organic disease of the nervous system, which is eligible for presumptive service connection as a chronic disease, provided it manifested to a compensable degree within one year of separation from service).

Therefore, the Board finds the preponderance of the evidence is against service connection for a bilateral hearing loss disability on a direct or presumptive basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim); 38 C.F.R. 
§§ 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385; see also 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).





ORDER

New and material evidence having been submitted, the service connection claim for a bilateral hearing loss disability is reopened.

Service connection for a bilateral hearing loss disability, claimed as a hearing loss disability of the left ear, is denied.


REMAND

I. Service Connection for Hypertension

The Veteran contends that his hypertension is due to his service-connected PTSD.  See March 2010 Statement in Support of Claim.

The evidence of record clearly establishes a current disability of hypertension.  See October 1999 VA Medical Certificate (noted a diagnostic impression of hypertension).  As the Veteran is not competent to render a medical opinion as to the etiology of his hypertension, a VA examiner's medical opinion was sought.  See Barr, supra; Jones, supra. 

In November 2010, upon a review of the evidence of record, VA examiner opined the Veteran's hypertension was not caused by his PTSD.  See November 2010 Hypertension VA Medical Opinion.  However, the VA examiner did not render an opinion as to whether his hypertension  was aggravated by his PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service-connection issue, it is clear error for the Board to rely on an opinion that addressed only causation).  For this reason, a remand is necessary to obtain an addendum opinion.




II. Service Connection for a Heart Disability

The Veteran contends that he has a current disability of ischemic heart disease.  See March 2010 Statement in Support of Claim.  

While the Veteran's contention is not borne out by the medical evidence of record, the medical evidence discloses he has been diagnosed with a heart condition.  See June 1999 Echocardiogram Report (noted global hypokinesis of the left ventricle); June 1999 Cardiac Catheterization Report (noted significant left ventricular dysfunction and post-viral cardiomyopathy, which was improving); September 1999 Letter from Dr. R.J.C. of A. Heart Group (noted cardiomyopathy); January 2000 P. Hospital Consultation (noting the Veteran's past medical history was significant for cardiomyopathy, Dr. J.A.D. noted an impression of cardiopulmonary disease).  On this basis, the Board re-characterized his service connection claim for ischemic heart disease to a broader claim for a heart disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the Veteran underwent a VA examination in November 2010, upon finding he did not have a diagnosis of ischemic heart disease, the VA examiner did not address these additional heart conditions.  See November 2010 Ischemic Heart Disease VA Examination Report.  Accordingly, a remand is necessary to obtain another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that for purposes of determining whether a veteran must be provided a VA examination, the threshold for determining whether the evidence indicates the current disability may be related to the in-service event is a low one).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the November 2010 VA examiner for an addendum opinion regarding his hypertension.  If the November 2010 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a.  Opine whether it is at least as likely as not (50 percent probability or greater) his hypertension was aggravated by his service-connected PTSD.  

b.  If his hypertension is not aggravated by his service-connected PTSD, opine whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include herbicide agent exposure.

c.  In rendering an opinion, the examiner should be mindful that he is presumed to have been exposed to herbicide agents by virtue of his service in the Republic of Vietnam.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart disability. 

After reviewing the complete record, the examiner should:

a.  Identify all current and prior diagnoses of a heart condition.

b.  Reconcile all identified prior diagnoses of a heart condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c.  As to each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include herbicide agent exposure. 

In rendering an opinion, the examiner should be mindful that he is presumed to have been exposed to herbicide agents by virtue of his service in the Republic of Vietnam.

3.  Following completion of the foregoing, readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


